Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2015

                                     No. 04-15-00449-CV

        IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER, deceased,

                        From the County Court, Menard County, Texas
                                 Trial Court No. 2013-02059
                          Honorable Joe Loving, Jr., Judge Presiding


                                        ORDER
         Before the Court is Appellee’s Motion to Dismiss the Appeal and the Appellant’s
response. The issues raised by Appellee do not implicate this Court’s jurisdiction to address the
appeal. Therefore, the Motion to Dismiss will be carried with the appeal. Appellant’s deadline
to file the appellant’s brief is October 21, 2015.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court